DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floyd Canfield on 08-03-2021.

The application has been amended as follows: 

Claim 1 should be (in part):
 “…at least one bumping piece having one end and an other end, 
“at least one force applying board having one end and an other end, and…”




The powder dispersing device of the powder particle size distribution measuring equipment of claim 1, wherein the one end of the bumping piece connected to the power transmission assembly is pivoted to one wall surface of the elastic force generating assembly, the power transmission assembly includes a first torsional spring having one end fixed onto the wall surface of the elastic force generating assembly and an other end fixed onto the bumping piece, and the first elastic force is generated by the second displacement of the first torsional spring.

Claim 4 should be:
The powder dispersing device of the powder particle size distribution measuring equipment of claim 3, wherein the one end of the force applying board connected to the power transmission assembly is pivoted to one wall surface of the elastic force generating assembly, the power transmission assembly includes a second torsional spring having one end fixed onto the wall surface of the elastic force generating assembly and an other end fixed onto the force applying board, and the second elastic force is generated by the first displacement of the second torsional spring.

Claim 11 should be:
The powder particle size distribution measuring equipment according to claim 10, wherein the handheld powder particle size distribution measuring device comprises a second housing having a first end and a second end opposite to the first end with a housing space border of the first housing after the handheld powder particle size distribution measuring device is coupled to the first housing.

Allowable Subject Matter
Claims 1-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TW 201108980 discloses a coffee pressing device with an inner and outer housing and an elastic force generating assembly.
Gebert et al. (U.S. Patent 6,457,345) and Kojovic (U.S. Pub. 2018/0252626) disclose devices for measuring the strength and hardness of granular material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852